Brace, J.
The plaintiff presented to the county court for allowance the following demand :
“Houston, Mo., February 14, 1887.
“Texas county in account with S. M. Hubbard, county clerk, Dr., 1887, February 4 and 5. To filing 3,319 assessment lists at $0.05 each, $165.95.”
The county court refused to allow the demand and the plaintiff appealed to the circuit court. On the trial in the circuit court, the court declared the law to be, “ that the plaintiff is not entitled to any fee for filing and preserving the assessment lists delivered to him by the assessor,” and rendered judgment for the defendant from which the plaintiff appeals to this court.
By the revenue law (R. S. 1879, chap. 145, sec. 6688), it is provided that the assessment lists ‘£ shall be by the assessor, after he has completed his assessor’s books, filed in the office of the county clerk, and by him, after entering the filing of the same thereon, be preserved and safely kept.” By section 6862 of the same chapter it is provided that “the following fees and compensation shall be allowed to the several officers and persons herein named for services rendered under the provisions of this chapter, viz. : To clerks : First. To the clerk of the county court for extending the tax on the assessor’s book three cents for each name, to be paid by the state and county in proportion to the number of tax columns used by each. Second. For making a copy of the tax book for the use of the collector, including certificate and seal to the same, every hundred words and figures ten cents, one-half to be paid by the state, the other half by the county; for making an abstract of the assessor’s book for the state auditor five dollars, and in addition thereto fifty cents for every *212hundred thousand dollars’ worth of property on such abstract, to be paid by the state. Third. For making an abstract of the tax book for the state auditor, including certificate and seal to same, five dollars, and one-tenth of one per cent, of the amount of revenue tax on such abstract, to be paid by the state. Fourth. For certifying statements to the auditor, as required by this .chapter, or making any certificate required by this chapter, under the seal .of said court, seventy-five cents for each certificate and seal, to be paid equally out of the state and county treasury. Fifth. For every settlement with the collector thirty-five cents, to be paid equally out of the state and county treasury. Sixth. For safe keeping, filing and transmitting the collector’s bond to the state auditor, one dollar.”
The service charged for in this case was a service rendered under the provisions of said chapter. For all services whatever that may be performed by the county clerk under the provisions of that chapter, the fees and compensation allowed are those provided for in said section, and those only. The comprehensive language of the first paragraph of the section requires such a construction. The specific division of the compensation to be allowed between the state and the county tends to support it, while the fact that the revenue láw is a complete system within itself, prescribing service and providing compensation therefor admits of no other conclusion ; and so it was in effect ruled in Harris v. Buffington, 28 Mo. 53, in which it was held that the fees of county clerks for services performed under the revenue law are regulated by that law, and not by the law regulating the fees of such officers generally. The revenue law allows no fee for filing assessment lists, and the plaintiff can make no claim for pay for such service under the general fees law, chapter 103, section 5600, Revised Statutes, 1879, under which this claim is made.
The judgment of the circuit court is affirmed.
All concur.